                                                                                    Case 3:20-cv-00155-RCJ-CLB Document 24
                                                                                                                        25 Filed 08/21/20
                                                                                                                                 08/24/20 Page 1 of 9



                                                                                1    Amy M. Samberg, NV Bar No. 10212
                                                                                     asamberg@fgppr.com
                                                                                2    FORAN GLENNON PALANDECH
                                                                                3    PONZI & RUDLOFF PC
                                                                                     400 East Van Buren Street, Suite 550
                                                                                4    Phoenix, AZ 85004
                                                                                     Telephone: 602-926-9880
                                                                                5    Facsimile: 312-863-5099
                                                                                6    Dylan P. Todd, NV Bar No. 10456
                                                                                7    dtodd@fgppr.com
                                                                                     Lee H. Gorlin, NV Bar No. 13879
                                                                                8    lgorlin@fgppr.com
                                                                                     FORAN GLENNON PALANDECH
                                                                                9    PONZI & RUDLOFF PC
                                                                               10    2200 Paseo Verde Parkway, Suite 280
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                     Henderson, NV 89052
                                                                               11    Telephone: 702-827-1510
                                                                                     Facsimile: 312-863-5099
                                                                               12
                                                                                     Attorneys for The Travelers Home and
                                                                               13    Marine Insurance Company
                                        2200 Pas eo Verde Parkway, Suite 280
                                             Henders on, Nevada 89052




                                                                               14                               UNITED STATES DISTRICT COURT
                                                                               15                                       DISTRICT OF NEVADA
                                                                               16
                                                                               17
                                                                                     LINDSAY BURCHBY, an individual, and                   CASE NO. 3:20-cv-00155-RCJ-CLB
                                                                               18    CASEY BURCHBY, an individual
                                                                               19
                                                                                                          Plaintiffs,                      STIPULATED CONFIDENTIALITY
                                                                               20                                                          AGREEMENT AND PROTECTIVE
                                                                                     v.                                                    ORDER
                                                                               21
                                                                                     TRAVELERS HOME AND MARINE
                                                                               22    INSURANCE COMPANY; DOES I -XXX; and
                                                                                     ABC CORPORATIONS A-Z; inclusive,
                                                                               23
                                                                                                         Defendants.
                                                                               24
                                                                               25          The parties to this action, Plaintiffs Lindsay Burchby and Casey Burchby (“Plaintiffs”), and
                                                                               26   Defendant The Travelers Home and Marine Insurance Company (“Travelers”), through their
                                                                               27   respective counsel, hereby stipulate to entry of this mutual protective order regarding the use and
                                                                               28   confidentiality of documents, testimony, information and material produced in this litigation.

                                                                                                                                   -1-
                                                                                    Case 3:20-cv-00155-RCJ-CLB Document 24
                                                                                                                        25 Filed 08/21/20
                                                                                                                                 08/24/20 Page 2 of 9



                                                                                1          To expedite the flow of discovery, facilitate the prompt resolution of disputes over

                                                                                2   confidentiality, protect adequately material entitled to be kept confidential, and ensure that

                                                                                3   protection is afforded only to material so entitled, it is, pursuant to the Court’s authority under

                                                                                4   (RULE), and with the consent of the parties to this litigation, ORDERED:

                                                                                5          1.      Confidential Information.

                                                                                6          The parties to this litigation may designate as “CONFIDENTIAL” any document,

                                                                                7   testimony, information or material disclosed through formal or informal discovery or otherwise in

                                                                                8   the course of this litigation as hereinafter set forth in Paragraphs a, b, and c. Such designation shall

                                                                                9   subject the information produced or provided under said designation to the provisions of this

                                                                               10   Confidentiality Agreement. All or any portion of any documents, transcripts, writings or recordings
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                               11   of any sort which substantially quote or paraphrase information regarding the Confidential

                                                                               12   documents, testimony, information or material shall also be deemed Confidential and subject to the

                                                                               13   terms and condition of this Protective Order. The parties shall act in good faith and on a reasonable
                                        2200 Pas eo Verde Parkway, Suite 280
                                             Henders on, Nevada 89052




                                                                               14   basis when designating material “CONFIDENTIAL.”

                                                                               15                  (a)     Any writing produced by any party or person in this litigation may be

                                                                               16                  designated as “CONFIDENTIAL” by any of the parties to this litigation by stamping

                                                                               17                  the word “CONFIDENTIAL” on the face of the writing. Alternatively, a party may

                                                                               18                  designate any writing as “CONFIDENTIAL” by identifying such document(s) by

                                                                               19                  bates number and designating it/them as “CONFIDENTIAL” in a cover letter

                                                                               20                  addressed to the opposing party(s)’ counsel and accompanying the production of

                                                                               21                  such document(s).

                                                                               22                  (b)     Any party to this litigation may designate deposition testimony or any

                                                                               23                  portion of deposition testimony as “CONFIDENTIAL” by advising the reporter and

                                                                               24                  counsel of such designation during the course of the deposition or at any time

                                                                               25                  thereafter. Portions of any deposition designated “CONFIDENTIAL” are to be filed

                                                                               26                  with the Court under seal, bearing substantially the following designation” “Portions

                                                                               27                  of this deposition were taken subject to a Confidentiality Agreement. These portions

                                                                               28                  shall remain sealed until further agreement of the parties.” Whenever any writing


                                                                                                                                     -2-
                                                                                    Case 3:20-cv-00155-RCJ-CLB Document 24
                                                                                                                        25 Filed 08/21/20
                                                                                                                                 08/24/20 Page 3 of 9



                                                                                1                  designated as “CONFIDENTIAL” is identified as an exhibit in connection with

                                                                                2                  testimony given in this case, it shall be so marked and separately filed under seal

                                                                                3                  with the Court.

                                                                                4                  (c)     Any party to this litigation may designate specific responses to information

                                                                                5                  requests, including request for production responses and interrogatory answers,

                                                                                6                  confidential by labeling the specific response “CONFIDENTIAL.”

                                                                                7          2.      Filing Under Seal.

                                                                                8          Unless otherwise permitted by statute, rule or prior Court order, papers filed with the Court

                                                                                9   under seal shall be accompanied by a contemporaneous motion for leave to file those documents

                                                                               10   under seal, and shall be filed consistent with the Court’s electronic filing procedures in accordance
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                               11   with Local Rule IA 10-5. Notwithstanding any agreement among the parties, the party seeking to

                                                                               12   file a paper under seal bears the applicable burden as set forth in Kamakana v. City and County of

                                                                               13   Honolulu, 447 F.3d 1172 (9th Cir. 2006); See also, Center for Auto Safety v. Chrysler Group, LLC,
                                        2200 Pas eo Verde Parkway, Suite 280
                                             Henders on, Nevada 89052




                                                                               14   809 F.3d 1092, 1097 (9th Cir. 2016).

                                                                               15          3.      Access to Confidential Information.

                                                                               16          Except upon prior written consent of the party asserting “CONFIDENTIAL” treatment or

                                                                               17   upon further order of a court of a competent jurisdiction, documents, testimony, information or

                                                                               18   material designed as “CONFIDENTIAL” shall be held in strict confidence and shall be used solely

                                                                               19   for the purposes of prosecution or defense of this litigation. Access to “CONFIDENTAL”

                                                                               20   documents, testimony, information or material shall be limited to:

                                                                               21                  (a)     the Court, including any Court personnel assisting the Court, stenographers

                                                                               22                          or other persons involved in taking or transcribing court or deposition

                                                                               23                          testimony in this action, and members of the jury;

                                                                               24                  (b)     Plaintiffs, Defendants and their counsel of record and paralegal, clerical and

                                                                               25                          secretarial employees of counsel of record;

                                                                               26                  (c)     the officers, directors or employees of a party participating in the

                                                                               27                          prosecution, defense, settlement or other disposition of this action;

                                                                               28                  (d)     mediators, consultants, experts or litigation support services, including


                                                                                                                                    -3-
                                                                                    Case 3:20-cv-00155-RCJ-CLB Document 24
                                                                                                                        25 Filed 08/21/20
                                                                                                                                 08/24/20 Page 4 of 9



                                                                                1                          outside copying services, retained by a party for the purpose of assisting that

                                                                                2                          party in this action provided such persons agree in writing to abide and be

                                                                                3                          bound by the terms of this Order in the form attached hereto as Exhibit A;

                                                                                4                  (e)     potential witnesses provide such persons agree in writing to abide and be

                                                                                5                          bound by the terms of this Order in the form attached hereto as Exhibit A;

                                                                                6                  (f)     any person who is an author, addressee, or recipient of, or who previously

                                                                                7                          had access to, the Confidential Information;

                                                                                8                  (g)     deposition witnesses who agree in writing to abide by and be bound by the

                                                                                9                          terms of this Order in the form attached hereto as Exhibit A;

                                                                               10                  (h)     any other person as to whom the party that designated the document or
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                               11                          information as Confidential has consented to disclosure in advance; and

                                                                               12                  (i)     any other person designated by the Court.

                                                                               13           4.     Inadvertent or Late Disclosure.
                                        2200 Pas eo Verde Parkway, Suite 280
                                             Henders on, Nevada 89052




                                                                               14           If any party inadvertently produces or initially discloses any Confidential Information

                                                                               15   without marking it with the appropriate legend, that party may give notice to the receiving party

                                                                               16   that the information should be treated in accordance with the terms of this Order, and shall forward

                                                                               17   appropriately stamped copies of the items in question. Within five (5) days of the receipt of

                                                                               18   substitute copies, and upon request, the receiving party shall return the previously unmarked items

                                                                               19   and all copies thereof. The inadvertent disclosure shall not be deemed a waiver of confidentiality.

                                                                               20           5.     Copy and Storage of Confidential Information and Material.

                                                                               21           No party shall, for itself or for any person or persons acting on its behalf, make more copies

                                                                               22   of any “CONFIDENTIAL” information or material than are reasonably necessary to conduct this

                                                                               23   litigation.   Except as otherwise provided for in this Confidentiality Agreement, all

                                                                               24   “CONFIDENTIAL” information and material shall remain in possession of counsel for the

                                                                               25   respective parties or the parties themselves and be stored in a secure place.

                                                                               26           6.     Challenges to Confidential Designations.

                                                                               27           If any party to this litigation objects to the designation of any document, testimony,

                                                                               28   information or material as “CONFIDENTIAL,” the party may, by noticed motion, apply to the


                                                                                                                                     -4-
                                                                                    Case 3:20-cv-00155-RCJ-CLB Document 24
                                                                                                                        25 Filed 08/21/20
                                                                                                                                 08/24/20 Page 5 of 9



                                                                                1   Court for a ruling that the document, testimony, information or material shall not be so treated. The

                                                                                2   burden shall remain with the party seeking confidentiality to justify such designation. Unless and

                                                                                3   until the Court enters an order to the contrary, the documents, testimony, information or material

                                                                                4   shall be given the “CONFIDENTIAL” treatment initially assigned to it and as provided for in this

                                                                                5   Confidentiality Agreement.

                                                                                6           7.      Use of Confidential Information and Material.

                                                                                7           Should any party hereto seek to utilize any “CONFIDENTIAL” document, testimony,

                                                                                8   information or material at trial or a hearing in this matter, that party shall meet with counsel for the

                                                                                9   other parties in an effort to agree upon a procedure to insure the confidentiality of such document,

                                                                               10   testimony, information or material. In the event counsel are unable to reach agreement, the matter
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                               11   will be submitted to the Court.

                                                                               12           8.      Procedures Upon Termination of Action.

                                                                               13           Within thirty (30) business days following any final settlement or the running of any
                                        2200 Pas eo Verde Parkway, Suite 280
                                             Henders on, Nevada 89052




                                                                               14   applicable time to appeal the final order entered in this litigation, all parties shall either (i) return to

                                                                               15   the person who produced such materials all copies of all Confidential information obtained through

                                                                               16   discovery in this action or (ii) certify to that person that all such materials have been destroyed,

                                                                               17   except that counsel for each party may retain in its files one copy of each pleading, brief or

                                                                               18   document filed with the Court, and deposition and trial transcripts and exhibits thereto, and

                                                                               19   correspondence, subject to the provisions of this Order. Copies of “CONFIDENTIAL” documents

                                                                               20   that have been filed with the Court may be returned to the filing party by the Clerk of the Court, or

                                                                               21   destroyed.

                                                                               22           9.      Efforts by Non-Parties to Obtain Confidential Information

                                                                               23           If any Party has obtained Confidential Information under the terms of this Order and

                                                                               24   receives a subpoena or other compulsory process commanding the production of such Confidential

                                                                               25   Information, such Party shall promptly notify the producing party or non-party. The subpoenaed

                                                                               26   party shall not produce any Confidential Information in response to the subpoena without the prior

                                                                               27   written consent of the producing party or non-party unless in response to an order of a court of

                                                                               28   competent jurisdiction. The parties will not object to the producing party or non-party having a


                                                                                                                                       -5-
                                                                                    Case 3:20-cv-00155-RCJ-CLB Document 24
                                                                                                                        25 Filed 08/21/20
                                                                                                                                 08/24/20 Page 6 of 9



                                                                                1   reasonable opportunity to appear in the litigation or process commanding disclosure of such

                                                                                2   Confidential Information for the sole purpose of seeking to prevent or restrict disclosure thereof.

                                                                                3          10.     Effect of Order.

                                                                                4          This Order shall not affect the right of any party or non-party to oppose production of

                                                                                5   Discovery Materials on any ground permitted by the Federal Rules of Civil Procedure, including

                                                                                6   any applicable privilege. Moreover, this Order shall not affect the scope of discovery by any party

                                                                                7   that is not otherwise proper under the Federal Rules of Civil Procedure.

                                                                                8          11.     Application to Court.

                                                                                9          This Order is without prejudice to the right of any interested party to apply to the court for

                                                                               10   an order permitting the disclosure of any Confidential information or to apply for an order
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                               11   modifying or limiting this Stipulation and Protective Order in any respect.

                                                                               12          12.     Effect of Dismissal

                                                                               13          This Court will only retain jurisdiction of the effect of the order while the case is pending
                                        2200 Pas eo Verde Parkway, Suite 280
                                             Henders on, Nevada 89052




                                                                               14   and its jurisdiction will cease upon dismissal of this action.

                                                                               15
                                                                                     Dated: August 21, 2020                              Dated: August 21, 2020
                                                                               16
                                                                               17    LEVERTY & ASSOCIATES LAW, CHTD.                     FORAN GLENNON PALANDECH PONZI
                                                                                                                                         & RUDLOFF PC
                                                                               18
                                                                                     By:_/s/ William Ginn______________                  By __/s/ Dylan Todd_______________
                                                                               19    Patrick R. Leverty (NV Bar No. 8840)                Amy M. Samberg (NV Bar No. 10212)
                                                                                     William R. Ginn (NV Bar No. 6869)                   400 East Van Buren Street, Suite 550
                                                                               20    832 Willow Street                                   Phoenix, AZ 85004
                                                                               21    Reno, NV 89502
                                                                                                                                         Dylan P. Todd (NV Bar No. 10456)
                                                                               22    Nancy A. Gilbert (NV Bar No. 6891)                  Lee H. Gorlin (NV Bar No. 13879)
                                                                                     Law Offices of Nancy A. Gilbert                     2200 Paseo Verde Parkway, Suite 280
                                                                               23    832 Willow Street                                   Henderson, NV 89052
                                                                                     Reno, NV 89502
                                                                               24
                                                                                                                                         Attorneys for Defendant The Travelers Home
                                                                               25                                                        and Marine Insurance Company
                                                                                     Attorneys for Plaintiffs Lindsay Burchby
                                                                               26    and Casey Burchby
                                                                               27
                                                                               28

                                                                                                                                     -6-
                                                                                    Case 3:20-cv-00155-RCJ-CLB Document 24
                                                                                                                        25 Filed 08/21/20
                                                                                                                                 08/24/20 Page 7 of 9



                                                                                1
                                                                                2
                                                                                3                                            CASE NUMBER: 3:20-cv-00155-RCJ-CLB

                                                                                4
                                                                                5
                                                                                6
                                                                                7                                       ORDER

                                                                                8
                                                                                9        IT IS SO ORDERED:

                                                                               10
                                                                                                     24th day of August, 2020.
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                         DATED this _____
                                                                               11
                                                                               12
                                                                                                                       ______________________________________
                                                                               13                                      UNITED STATES MAGISTRATE JUDGE
                                        2200 Pas eo Verde Parkway, Suite 280
                                             Henders on, Nevada 89052




                                                                               14
                                                                               15
                                                                               16
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                         -7-
                                                                                    Case 3:20-cv-00155-RCJ-CLB Document 24
                                                                                                                        25 Filed 08/21/20
                                                                                                                                 08/24/20 Page 8 of 9



                                                                                1
                                                                                2                                CERTIFICATE OF SERVICE

                                                                                3             I certify that a copy of the foregoing STIPULATED CONFIDENTIALITY

                                                                                4   AGREEMENT AND PROTECTIVE ORDER was served by the method indicated:

                                                                                5          BY FAX: by transmitting via facsimile the document(s) listed above to the fax
                                                                                    տ
                                                                                6          number(s) set forth below on this date before 5:00 p.m. pursuant to EDCR Rule 7.26(a).
                                                                                           A printed transmission record is attached to the file copy of this document(s).
                                                                                7          BY U.S. MAIL: by placing the document(s) listed above in a sealed envelope with
                                                                                8          postage thereon fully prepaid, in the United States mail at Las Vegas, Nevada addressed
                                                                                           as set forth below.
                                                                                9          BY ELECTRONIC SERVICE: submitted to the above-entitled Court for electronic
                                                                                    :
                                                                               10          service upon the Court’s Registered Service List for the above-referenced case.
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                                           BY EMAIL: by emailing a PDF of the document listed above to the email addresses of
                                                                               11          the individual(s) listed below.
                                                                               12
                                                                               13
                                        2200 Pas eo Verde Parkway, Suite 280
                                             Henders on, Nevada 89052




                                                                               14
                                                                               15
                                                                                    Dated: August 21, 2020
                                                                               16
                                                                               17                                              /s/ Rita Tuttle
                                                                                                                              An Employee of Foran Glennon
                                                                               18
                                                                               19
                                                                               20
                                                                               21
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                                -8-
                                                                                    Case 3:20-cv-00155-RCJ-CLB Document 24
                                                                                                                        25 Filed 08/21/20
                                                                                                                                 08/24/20 Page 9 of 9



                                                                                1
                                                                                2
                                                                                3
                                                                                                                                EXHIBIT A
                                                                                4
                                                                                                                CONSENT TO PROTECTIVE ORDER
                                                                                5          1.      I, ________________________________, have read the foregoing Stipulated
                                                                                6   Protective Order dated June ____, 2020 (the “Protective Order”), and agree to be bound by its terms
                                                                                7   with respect to any documents, material or information designated or marked “Confidential” that
                                                                                8   are furnished to me as set forth in the Protective Order.
                                                                                9          2.      I further agree (i) not to disclose to anyone any documents, material or information
                                                                               10   marked “Confidential” other than as set forth in the Protective order; and (ii) not to make any copies
FORAN GLENNON PALANDECH PONZI & RUDLOFF PC




                                                                               11   of any documents, materials or information marked “Confidential” furnished to me except for use
                                                                               12   in accordance with the Protective Order; and (iii) not to use any documents or information produced
                                                                               13   or provided to me in connection with this litigation for any purposes other than those prosecuting
                                        2200 Pas eo Verde Parkway, Suite 280
                                             Henders on, Nevada 89052




                                                                               14   and/or defending this action as set forth in paragraph 8 of the Protective Order.
                                                                               15          3.      I hereby consent to the jurisdiction of the United State District Court, District of
                                                                               16   Nevada, with regard to any proceedings to enforce the terms of the Protective Order.
                                                                               17
                                                                               18
                                                                               19
                                                                               20
                                                                                                                                     ________________________________
                                                                               21                                                    Signature                   Date
                                                                               22
                                                                               23
                                                                               24
                                                                               25
                                                                               26
                                                                               27
                                                                               28

                                                                                                                                    -9-
